Citation Nr: 1429042	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated 0 percent prior to February 5, 2013; rated 10 percent from February 5, 2013, to January 5, 2014; and rated 40 percent as of January 6, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from July 1971 to July 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement in April 2014 withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for bilateral hearing loss disability in a November 2012 rating decision.  In October 2013, the Veteran perfected an appeal of that issue.  

In a written statement received in April 2014, the Veteran reported that he was satisfied with the 40 percent disability rating assigned for bilateral hearing loss disability and withdrew his appeal.  As the Veteran has withdrawn his substantive appeal, the Board does not have jurisdiction to decide an appeal for that benefit.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2013). 


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


